         Case 6:20-cv-00066-DLC Document 1 Filed 09/02/20 Page 1 of 34



James Brown (MT No. 8916)
THE JAMES BROWN LAW OFFICE, PLLC
30 South Ewing Street, Suite 100
Helena, Montana 59601
Ph.: (406) 925-1745
Email: jim@thunderdomelaw.com

Thomas R. McCarthy*
Tyler R. Green*
Bryan Weir*
Cameron T. Norris*
CONSOVOY MCCARTHY PLLC
1600 Wilson Boulevard, Suite 700
Arlington, VA 22209
Ph.: (703) 243-9423
Email: tom@consovoymccarthy.com

* Motion for admission
pro hac vice forthcoming

                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MONTANA
                                 HELENA DIVISION


 DONALD J. TRUMP FOR PRESIDENT,                 No. ___________________
 INC., REPUBLICAN NATIONAL
 COMMITTEE; NATIONAL
 REPUBLICAN SENATORIAL
 COMMITTEE; MONTANA                             COMPLAINT FOR DECLARATORY
 REPUBLICAN STATE CENTRAL                       AND INJUNCTIVE RELIEF
 COMMITTEE,
                  Plaintiffs,
        v.
 STEPHEN BULLOCK, in his official
 capacity as Governor of Montana; COREY
 STAPLETON, in his official capacity as
 Secretary of State of Montana,
                  Defendants.


       Plaintiffs, Donald J. Trump for President, Inc., the Republican National Committee, the

National Republican Senatorial Committee, and the Montana Republican State Central


                                               1
            Case 6:20-cv-00066-DLC Document 1 Filed 09/02/20 Page 2 of 34



Committee, bring this action against Defendant Stephen Bullock, in his official capacity as

Governor of Montana, and Defendant Corey Stapleton, in his official capacity as the Secretary of

State of Montana, to have Governor Bullock’s August 6, 2020 directive declared unlawful, to

enjoin its enforcement, and to obtain all other appropriate relief. Plaintiffs allege as follows:

                                        INTRODUCTION

       1.       The U.S. Constitution entrusts state legislatures to set the time, place, and manner

of congressional elections and to determine how the state chooses electors for the presidency. See

U.S. Const. art. I, §4 (Elections Clause), art. II, §1 (Electors Clause). Montana’s constitution

generally provides that all “legislative power is vested in [the] legislature,” Mont. Const. art. V,

§1, and specifically provides that “[t]he legislature shall provide by law the requirements for

residence, registration, absentee voting, and administration of elections,” Mont. Const. art. IV, §3.

The Montana State Legislature has enacted laws to that end.

       2.       In a direct usurpation of the legislature’s authority, Governor Bullock issued a

directive purporting to allow universal vote-by-mail balloting for the November 2020 election.

The result is a patchwork election code that has varying deadlines and procedures across

Montana’s 56 counties. This brazen power grab was not authorized by state law and violates both

the Elections Clause and Electors Clause of the U.S. Constitution. The Governor’s directive is

invalid and must be enjoined.

       3.       Moreover, in his haste, the Governor created a system that will violate eligible

citizens’ right to vote. By allowing vote-by-mail ballots to be automatically sent to every voter—

including voters who have moved, voters who have died, and voters who don’t want a ballot—he

created a recipe for disaster. Rushing to automatically mail ballots to all voters invites fraud,

coercion, theft, and otherwise illegitimate voting. Fraudulent and invalid votes dilute the votes of



                                                    2
            Case 6:20-cv-00066-DLC Document 1 Filed 09/02/20 Page 3 of 34



honest citizens and deprive them of their rights under the Fourteenth Amendment.

       4.       To this end, the Democratic Party has long sought to implement universal vote-by-

mail and other changes to standard election laws because—according to the party’s lead lawyer—

such changes will help Democrats’ electoral prospects. But Democrats have largely been unable

to convince state legislatures to adopt them. So they are now using the COVID-19 crisis as a means

to accomplish their goals via litigation and, like here, executive fiat.

       5.       The Governor’s power grab under the cover of COVID-19 is particularly egregious.

The Governor is running for U.S. Senate as a member of the Democratic Party, and his race is one

of the most competitive in the country. So he is using his current position to force a brand-new

election system on Montanans that, according to his own party, will sway the election in his favor.

This action cannot stand.

       6.       For all these reasons, the Governor’s Election Directive is illegal and must be

enjoined.

                                 JURISDICTION AND VENUE

       7.       This Court has subject matter jurisdiction because this action arises under the

Constitution and laws of the United States. 28 U.S.C. §§1331 & 1343.

       8.       Venue is proper because a substantial part of the events giving rise to the claims

occurred in this District, and the Defendants reside in this District. Id. §1391.

                                             PARTIES

       9.       Plaintiff Donald J. Trump for President, Inc. is the principal committee for

President Donald J. Trump’s reelection campaign with its headquarters at 725 Fifth Avenue, 15th

Floor, New York City, NY 10022.

       10.      The committee spends resources, including hiring campaign staff in Montana to


                                                    3
          Case 6:20-cv-00066-DLC Document 1 Filed 09/02/20 Page 4 of 34



encourage Montanans to reelect the President. It also spends significant sums of money in Montana

to further those interests. The committee will devote its resources, including its campaign staff in

Montana to monitor the results of the presidential election in Montana. Changes to Montana

election laws require the committee to change how it allocates its resources, and the time and

efforts of its campaign staff, to achieve its electoral and political goals.

        11.     Republican National Committee (RNC) is a national political party with its

principal place of business at 310 First Street S.E., Washington D.C., 20003.

        12.     The RNC organizes and operates the Republican National Convention, which

nominates a candidate for President and Vice President of the United States.

        13.     The RNC represents over 30 million registered Republicans in all 50 states, the

District of Columbia, and the U.S. territories. It is comprised of 168 voting members representing

state Republican Party organizations, including three in Montana.

        14.     The RNC works to elect Republican candidates to state and federal office. In

November 2020, its candidates will appear on the ballot in Montana for federal and state offices.

And the Cook Political Report lists both Montana’s Senate and House races as “competitive”—

with the Senate race a “toss up.”

        15.     The RNC has a vital interest in protecting the ability of Republican voters to cast,

and Republican candidates to receive, effective votes in Montana elections and elsewhere. The

RNC brings this suit to vindicate its own rights in this regard, and in a representational capacity to

vindicate the rights of its member voters and candidates.

        16.     The RNC also has an interest in preventing the Governor’s unilateral changes to

Montana election law. Major or hasty changes confuse voters, undermine confidence in the

electoral process, and create an incentive to remain away from the polls. Thus, the Governor’s



                                                     4
          Case 6:20-cv-00066-DLC Document 1 Filed 09/02/20 Page 5 of 34



Election Directive forces the RNC to divert resources and spend significant amounts of resources

educating voters on those changes and encouraging them to vote regardless.

        17.     Plaintiff National Republican Senatorial Committee (NRSC) is a national political

party committee with its principal place of business at 425 2nd St NE, Washington, D.C. 20002.

        18.     The NRSC is the only national political party committee exclusively devoted to

electing Republican candidates to the U.S. Senate.

        19.     The NRSC spends significant resources in Montana to encourage Montanans to

reelect Steve Daines to the U.S. Senate. The committee will devote resources to inform voters of

election procedures and to monitor the results of the Senatorial election in Montana. Changes to

Montana election laws require the committee to change how it allocates its resources, and the time

and efforts of its staff, to achieve its electoral and political goals.

        20.     Plaintiff Montana Republican State Central Committee (MTGOP) is a political

party in Montana with its principal place of business at PO Box 935, Helena MT 59624. The

MTGOP represents Republican voters in Montana.

        21.     Defendant Stephen Bullock is the Governor of Montana. He issued the challenged

directive. The Governor is sued in his official capacity.

        22.     Defendant Corey Stapleton is the Secretary of State of Montana. Secretary

Stapleton is Montana’s chief elections officer and oversees all elections within Montana. His duties

include ensuring that all election laws and campaign disclosure requirements are enforced,

certifying the official lists of candidates for elections, and certifying election results. The Secretary

is sued in his official capacity.




                                                      5
             Case 6:20-cv-00066-DLC Document 1 Filed 09/02/20 Page 6 of 34



                                         BACKGROUND

        I.       The Perils of Hastily Moving to Universal Vote-By-Mail Without the
                 Necessary Safeguards

        23.      Creating opportunities for ineligible voters to cast ballots invites fraud and

undermines the public’s confidence in the integrity of elections—all of which violate the right to

vote.

        24.      According to the Commission on Federal Election Reform—a bipartisan

commission chaired by former President Jimmy Carter and James Baker, and cited extensively by

the U.S. Supreme Court—absentee voting is “the largest source of potential voter fraud.” Building

Confidence in U.S. Elections 46, https://bit.ly/3dXH7rU (Carter-Baker Report). Many well-

regarded commissions and groups of diverse political affiliation agree that “when election fraud

occurs, it usually arises from absentee ballots.” Michael T. Morley, Election Emergency Redlines

2, https://bit.ly/3e59PY1 (Morley, Redlines).

        25.      Such fraud is easier to commit, easier to meaningfully scale, and harder to detect

with absentee voting than in-person voting. As one federal court put it, “absentee voting is to

voting in person as a take-home exam is to a proctored one.” Griffin v. Roupas, 385 F.3d 1128,

1131 (7th Cir. 2004).

        26.      “Absentee balloting is vulnerable to abuse in several ways”: For one, ballots are

sometimes “mailed to the wrong address or to large residential buildings” and “might get

intercepted.” Carter-Baker Report 46. For another, voters “who vote at home, at nursing homes,

at the workplace, or in church are more susceptible to pressure, overt and subtle, or to

intimidation.” Id. And “[v]ote buying schemes are far more difficult to detect when citizens vote

by mail.” Id. For example, “[i]ndividuals can sign and sell their absentee ballot,” or “[o]ne spouse

can coerce the other to sign the ballot and hand it over to them to vote fraudulently.”


                                                   6
          Case 6:20-cv-00066-DLC Document 1 Filed 09/02/20 Page 7 of 34



       27.     Empirical data shows that this risk of abuse is magnified by the fact that “many

states’ voter registration databases are outdated or inaccurate.” Morley, Redlines 2.

       28.     A 2012 study from the Pew Center on the States—recently cited by the U.S.

Supreme Court—found that “[a]pproximately 24 million—one of every eight—voter registrations

in the United States are no longer valid or are significantly inaccurate”; “[m]ore than 1.8 million

deceased individuals are listed as voters”; and “[a]pproximately 2.75 million people have

registrations in more than one state.”

       29.     Similarly, a 2010 study by the Caltech/MIT Voting Technology Project found that

roughly 9% of listed registration records in the United States are invalid. On top of those invalid

records, “in the typical state 1 in 65 records is duplicative, meaning that the same registrant is

listed multiple times.” The same study found that “[i]n the typical state, 1 in 40 counted votes in

the 2008 general election cannot be matched to a registrant listed as having voted” and that “1 in

100 listed registrants is likely to be deceased.”

       30.     These discrepancies result from bureaucratic failures, intentional fraud, and

inadvertent mistakes.

       31.     Because of these widespread inaccuracies in a state’s voter registration records, a

state that sends ballots to all registered voters will send ballots to persons ineligible to vote and

others with fake registrations, invalid registrations, or outdated registrations, and to the deceased.

Placing hundreds of thousands of ballots “outside of both election officials’ control and the hands

of the voters who are supposed to be casting them raises a serious threat to both the actual and

perceived integrity of the electoral system.” Morley, Redlines 3.

       32.     These risks are compounded by the practice of ballot harvesting—that is,

coordinated efforts to have third parties collect absentee ballots from voters and drop them off at



                                                    7
            Case 6:20-cv-00066-DLC Document 1 Filed 09/02/20 Page 8 of 34



polling places or elections centers.

        33.     Ballot harvesters are usually politically motivated third parties—campaign

workers, union members, political activists, paid personnel, or volunteers. They go door-to-door

and offer to collect and turn in ballots for voters. “In some documented cases, the workers

collecting the ballots have entered into voters’ homes to help them retrieve and fill out their

ballots.”

        34.     “Ballot harvesting gives third parties who may be completely unknown to both the

voter and election officials the opportunity to potentially tamper with absentee ballots” in any one

of a number of ways. Morley, Redlines 5. For instance, “[h]arvesters may pressure voters into

giving them blank ballots or casting their votes a certain way,” or, “[w]hen a voter has voted for

the ‘wrong’ candidate, the harvester may surreptitiously change the vote, include additional votes

to void the ballot, or simply dispose of the ballot rather than returning it.” Id.

        35.     These forms of misconduct have the potential for widespread, scalable abuse and

are incredibly difficult to detect. The practice is “especially concerning when third parties who are

not related to the voter—and who may not even be known to the voter—are permitted to harvest

unlimited numbers of ballots, frequently without having to identify themselves to election officials

or note their identity on the ballots’ envelopes.” Morley, Redlines 4.

        36.     The Democratic Party, believing the practice helps their electoral prospects, has

worked to unleash ballot harvesting on Montana. This year, the party sought and secured an

injunction against Montana’s Ballot Interference Protection Act in state-court litigation.

        37.     To be sure, application-based mail-in ballots can be a legitimate feature of a state’s

election process, when coupled with adequate procedural safeguards to deter fraud. But given the

many risks discussed above, in most states it is an alternative implemented carefully and slowly



                                                    8
          Case 6:20-cv-00066-DLC Document 1 Filed 09/02/20 Page 9 of 34



and only with such safeguards in place.

       38.     Federal law also recognizes the risks of voting by mail and thus requires certain

first-time voters to present identification. See 52 U.S.C. §21083(b).

       39.     In reaction to COVID-19, several states have altered, or tried to alter, their ordinary

election practices to universal vote-by-mail for 2020 elections.

       40.     Much of the push toward universal vote-by-mail has been driven by litigation

initiated by the Democratic Party. The Democratic National Committee, state Democratic parties,

and several affiliated groups have filed lawsuits across the country to force a hurried transition to

universal vote-by-mail, eliminate voter-identification requirements, and remove other safeguards.

Democrats pushed these changes long before COVID-19 because they believe that the resulting

virtually unregulated and unsupervised environment will help their electoral prospects. Unable to

persuade legislatures to adopt these changes, Democrats have turned to the courts to circumvent

the legislative process, arguing that COVID-19 means that their preferred changes are now

mandated by the Constitution. Indeed, according to the Democrats’ top lawyer, “If [these lawsuits]

gain 1 percent of the vote [for Democrats], that would be among the most successful tactics that a

campaign could engage in.”

       41.     But COVID-19 does not warrant throwing out longstanding safeguards that protect

the integrity of elections. In fact, it makes those safeguards more important. “[E]ven when voter

registration records are accurate, voters may not be staying at their addresses of record. If stay-at-

home orders remain in place, voters may be staying with family or friends for the duration of the

quarantine.” Morley, Redlines 3. “Thus, automatically mailing out millions of ballots to addresses

where voters may not be located will lead to millions of unaccounted-for ballots, facilitates ballot

theft, and can lead to inadvertent or intentional double voting.” Id.



                                                   9
         Case 6:20-cv-00066-DLC Document 1 Filed 09/02/20 Page 10 of 34



       42.     The lack of safeguards has had a systemic negative impact in jurisdictions that

switched to universal vote-by-mail in elections that have been administered since COVID-19

entered the country.

       43.     Nevada conducted its first ever all-mail primary in June. The Las Vegas Review-

Journal reported that, within the first week of voting, photographic evidence surfaced of numerous

ballots “tossed in trash cans and littering apartment mailbox areas.”

       44.     On May 8, 2020, one Clark County voter found “about a dozen ballots pinned to

the complex’s bulletin board or otherwise thrown around.” Over the next few days, he found many

more in nearby trash cans. In a different apartment complex, another voter saw ballots “sticking

out of residents’ mailboxes and ‘at least a dozen’ were sitting in garbage cans.” Another resident

received a ballot at her home addressed to her deceased mother.

       45.     A U.S. Postal Service worker serving the area witnessed the breadth of the problem.

She recounted that, over the course of multiple days, she saw an “influx of absentee ballots”—as

many as 100 in a single day—that were “‘no good,’” often because they had been sent to recipients

who had moved or died. “In all, she said, there were thousands [of ballots] sitting in crates with no

additional safeguards and marked to be sent back to the county.”

       46.     Recent media reports confirm just how widespread those problems were. For the

2020 primary election, Clark County mailed out 1,325,934 ballots. Of that total, 223,469 were

returned as undeliverable.

       47.     Of those 223,469 undeliverable ballots, 58 percent belonged to inactive voters. But

“93,585 undeliverable ballots belonged to voters classified as active in Clark County’s voter rolls.”

Those more than 93,000 ballots returned as undeliverable from registered voters do not include

the countless numbers of ballots observed strewn about apartment complexes, garbage cans, and



                                                  10
           Case 6:20-cv-00066-DLC Document 1 Filed 09/02/20 Page 11 of 34



other locations in Clark County. The precise number of those kinds of ballots—which also should

have been returned as undeliverable but were not—will never be known. Moreover, Clark

County’s voter rolls also contain more than 2,200 people who are deceased.

          48.   New Jersey had a similar experience. Governor Murphy issued an executive order

requiring that all local municipal elections in May be conducted via universal mail-in-ballot. Over

30 municipalities held nonpartisan municipal, school board, or special elections completely by

mail on May 12.

          49.   The results were disastrous. Ten percent of ballots that were cast were invalidated.

That is more than 3 times as many invalidated mail-in votes as the 2018 general election in New

Jersey.

          50.   But those statistics pale in comparison to what happened in the City of Paterson.

There, Alex Mendez beat his opponent Bill McKoy by just 240 votes in a bid for a city council

seat. Almost immediately, however, officials encountered evidence of massive voter fraud. It

began with the discovery of about 900 votes that were mailed in bulk from three individual

mailboxes, including more than 300 rubber-banded together from a single a mailbox.

          51.   Next, there were widespread reports of people being listed as having voted, but who

say they never even received their ballots. One woman was shown an official list of people who

voted who lived on her block. She confirmed that there were eight people on the list, plus herself,

who she knows did not vote. A councilman reported he knew of at least another dozen cases of the

same thing happening.

          52.   In the weeks following the election, the New Jersey Attorney General conducted

an investigation into the election, confirming voter fraud and discovering an illegal conspiracy to

get Mendez elected. McKoy’s attorneys revealed the Attorney General’s findings in a lawsuit to



                                                  11
         Case 6:20-cv-00066-DLC Document 1 Filed 09/02/20 Page 12 of 34



challenge the election’s outcome. The election, they explained, “was rife with nonfeasance,

malfeasance, and straight up voter fraud. It was a failure at every level, from the mailing of VBMs

to their delivery, from the actual casting of the ballots to the receiving of same by the Board of

Elections and their counting.” In particular, a campaign worker for Mendez “confessed to

investigators working on behalf of the [New Jersey Attorney General’s] office to having stolen

ballots out of mailboxes, both completed and uncompleted, on behalf of and at the direction of the

Mendez campaign.”

        53.     The McKoy campaign explained how the fraud decided the election: “The number

of legal votes rejected and illegal votes accepted exceeds the number of votes separating the

candidates, and thus are sufficient to change the result of the election.” But the detected illegal

votes that election officials caught were likely just a fraction of the total fraudulent ballots cast. As

the McKoy campaign explained: “It is impossible to know just how many ballots were stolen in

this Election. Simply because some ballots were caught does not mean that all were caught. Yet,

given the number that were, in fact, rejected, far in excess of the margin in the Election, it seems

likely that there were many more of which we will never know for sure.”

        54.     On June 25, the Attorney General indicted Mendez, a sitting councilmember, and

two others with multiple felonies related to election fraud, including illegally collecting absentee

ballots and submitting fraudulent voter registrations. Mendez refused to withdraw his candidacy

and still planned to take office in July, which led to a New Jersey judge issuing an injunction

preventing Mendez from taking office. In issuing his decision, the judge explained:

        I don’t see how I could let the people of Paterson have to accept the fact that this
        was a fair and free election, that it was a full expression of their intent. … I just
        think it would be a tremendous undermining of the voting system, the public trust
        to let Mr. Mendez be sworn in tomorrow.

        55.     Governor Murphy called for Mendez to step aside, but he refused. So instead of


                                                    12
         Case 6:20-cv-00066-DLC Document 1 Filed 09/02/20 Page 13 of 34



declaring McKoy the winner, and with charges pending against Mendez, Paterson will conduct

another election for the council seat.

       56.     New Jersey’s July primary—which the Governor ordered to be primarily conducted

via universal vote-by-mail—likewise suffered serious problems. To begin, more than 40,000

ballots were rejected. That’s eight times as many rejected ballots as the 2016 primary election.

Hudson County alone had over 6,000 rejected ballots this year, more than the entire state for 2016.

       57.     To make matters worse, the primary suffered from constant delays. Although the

Secretary of State had set a deadline of July 24 for counties to certify their election results, seven

counties did not meet that deadline. The Secretary of State did not certify the results until over a

month after the election.

       58.     Republican candidate Hirsh Singh contested the results of the primary because

“[t]ens of thousands of ballots remain uncounted, rejected or lost, disenfranchising tens of

thousands of New Jersey voters.” For example, a number of ballots were mistakenly returned to

voters due to confusion at the post office. And one county clerk reported that “her office got back

about 1,500 ballots that they sent out,” attributing the mistake to “‘garbage data’ in the system.”

       59.     Other states had issues just keeping up with their application-based mail-in ballots.

For Michigan’s August 4 primary, it was recently revealed that the number of ballots recorded as

received in 72% of Detroit’s absentee voting precincts didn’t match the number of ballots actually

cast. In 46% of all Detroit’s precincts—absentee and Election Day—the number of ballots

recorded as voted did not match the number of ballots cast. A chairwoman of the county board of

canvassers remarked that the count “was so inaccurate that we can’t even attempt to make it right.”

       60.     For Wisconsin’s April 2020 primary election, “the Wisconsin Election Commission

received over 1.3 million requests for absentee ballots…, almost 1 million of which were



                                                   13
         Case 6:20-cv-00066-DLC Document 1 Filed 09/02/20 Page 14 of 34



completed and returned by mail to the election offices. This was an increase of over 440 percent

from the April 2016 election.”

       61.     Given this substantial increase, it’s no surprise that errors occurred in processing

those absentee ballots. For example, “[t]hree tubs of absentee ballots from Appleton and Oshkosh

were found at the Milwaukee Processing & Distribution Center (P&DC) after polls closed on April

7, 2020.” And—despite Postal Service guidance stating that “all ballots should be postmarked by

machine or by hand”—the Milwaukee Election Office received “about 390 voter completed ballots

with varying postmark issues including illegible postmarks, lack of a postmark, undated

postmarks, or hand-stamped postmarks.”

       62.     For New York’s June 2020 primary election, “[m]ore than 414,000 New York City

residents voted by absentee ballot in the June 23 primary, which is more than 10 times the number

of absentee ballots cast in the 2016 primary, according to court documents.” On August 3—more

than six weeks after the election—results of the primary election between Rep. Carolyn Maloney

and Suraj Patel for New York’s 12th District remained unknown. On that day, a federal district

judge in New York “ordered the counting of certain mail ballots that arrived after Election Day

but without a postmark to prove when they were sent.”

       63.     It is still not known why absentee ballots were delivered without a postmark to

election offices in New York even though the Postal Service’s “policy is to postmark all ballots,

and the city was assured it would happen.” But a manager at a New York postal processing facility

testified during the lawsuit over the absentee ballots and “offered two possibilities.” “First,

postmarking machines can reject mail if, for example, it isn’t ‘folded over properly.’ On Election

Day, USPS staff were ready to grab bypassed ballots and postmark them by hand.” That happened

“‘for thousands of ballots’” on Election Day, but the manager “wasn’t sure … if this happened



                                                 14
         Case 6:20-cv-00066-DLC Document 1 Filed 09/02/20 Page 15 of 34



before June 23.” Second, “most prepaid mail usually skips postmarking altogether and goes

‘directly to a sortation machine.’” “On Election Day, USPS staff overrode that procedure and

forced everything through the postmarking system. But again, [the manager] wasn’t sure about

before June 23, saying it was ‘very possible’ that some ballots went straight to sorting.”

       64.     There is no evidence that the Postal Service will invoke those manual-override

processes on days after an Election Day to ensure postmarks are affixed both to improperly folded

mail and to prepaid ballots placed in the mail after an election. Even so, the Postal Service’s pre-

election performance alone led the co-chair of the New York State Board of Elections to testify

that he “‘do[esn’t] have a great deal of confidence in the U.S. Postal Service.’”

       II.     Montana’s Existing Vote-by-Mail Laws

       65.     As a general matter, the Montana State Legislature has chosen not to automatically

send vote-by-mail ballots to voters or conduct universal vote-by-mail elections, except in limited

circumstances. Montana law contains two sets of provisions that govern mail-based voting.

       66.     The first set, Montana Code §13-13-201, et seq., allows voters to cast application-

based mail-in ballots as an alternative to in-person voting in any election.

       67.     Importantly, a voter must affirmatively request the ballot. Id. §13-13-211. The voter

can do so by filling out the state’s standardized application, which requires the voter to provide his

or her name, address, birthday, and written signature. The voter can also make a written request as

long as it includes the same information. Mont. Code §13-13-212(1)(a). Montana law also requires

election officials to match the voter’s signature on the application to the voter’s signature on the

registration form before sending out the ballot. Id. §13-13-213(3)(a).

       68.     A voter can request that a vote-by-mail ballot be sent automatically for all future

elections “as long as the [voter] remains qualified to vote and resides at the address provided in

the initial application.” Id. §13-13-212(3). But in those cases, Montana imposes strict procedures

                                                   15
         Case 6:20-cv-00066-DLC Document 1 Filed 09/02/20 Page 16 of 34



to confirm that the voter still lives at the registered address. Every other year, the county election

administrator must review the U.S. Postal Service’s national change of address system to

determine if any voters that have chosen an evergreen vote-by-mail ballot have moved. Id. §13-

13-212(4)(b)(i). If such a voter has moved, the administrator must “mail a forwardable address

confirmation form” to the voter who is listed in that database as having moved. Id. §13-13-

212(4)(b)(i). That form asks that the voter confirm his or her “driver’s license number or the last

four digits of the [voter]’s social security number” and whether the voter still wants to receive

vote-by-mail ballots in future elections. Id. §13-13-212(4)(b)(ii). If the voter does not respond,

then the “election administrator shall remove the [voter] from the absentee ballot list.” Id. §13-13-

212(4)(b)(vii).

       69.        Montana sends out its application-based vote-by-mail ballots 25 days before the

election. Id. §§13-13-213(4), 13-13-205(1)(a)(ii). And it must be received by 8pm on Election

Day. Id. §13-13-201(3).

       70.        The second set of provisions governing mail-in voting, Montana Code §13-19-101

et seq., provides for universal vote-by-mail elections only for limited local elections, such as those

for school, water, and fire districts. Id. §13-19-104. Montana law flatly prohibits them for “a

regularly scheduled federal, state, or county election” or when there is a “regularly scheduled or

special election when another election in the political subdivision is taking place at the polls on

the same day.” Id. §§13-19-104(3)(a), (c). Though Montana law permits a locality to conduct such

elections when there is only one “special federal or state election” on a given election day, it can

do so only if “authorized by the legislature.” Id. §13-19-104(3)(b).

       71.        And because universal vote-by-mail elections are meant to be local affairs, either

the local election administrator or the local governing authority must propose to conduct such an



                                                   16
           Case 6:20-cv-00066-DLC Document 1 Filed 09/02/20 Page 17 of 34



election for it to occur. Id. §§13-19-201, 202.

          72.   Restricting universal mail-in-ballot elections to limited, small elections is meant to

deter fraud and abuse that such elections invite. See supra Section I. To this end, the Montana State

Legislature balanced all the relevant concerns, known and unknown, in setting these limits on

universal vote-by-mail. It explained “that sound public policy concerning the conduct of elections

often requires the balancing of various elements of the public interest that are sometimes in

conflict.” Id. §13-19-101. And “[a]mong these factors are the public’s interest in fair and accurate

elections, the election of those who will govern or represent, and cost-effective administration of

all functions of government, including the conduct of elections.” Id. As the Montana State

Legislature has explained, “when these and other factors are balanced, the conduct of elections by

mail ballot is potentially the most desirable of the available options in certain circumstances.” Id.

          73.   In a universal vote-by-mail election, legal only for certain local elections, those

voters who have requested application-based mail-in ballots be sent to them indefinitely, see supra

¶68, will continue to receive their ballots by mail. Those voters who have not opted into that system

will still automatically be sent a ballot “at the most current address available from the official

registration records,” Mont. Code §13-19-206(3)(a), despite that address not going through the

same confirmation process as is applicable to application-based mail-in voters, see supra ¶68.

          74.   Once a voter receives the ballot, he or she can either mail the ballot back to the

election administrator’s office or place it in a drop box designated by the administrator. Mont.

Code §§13-19-306, 307. The ballots must be received before 8pm on Election Day. Id. §13-19-

306(2).




                                                   17
           Case 6:20-cv-00066-DLC Document 1 Filed 09/02/20 Page 18 of 34



          III.   Montana’s Reponses to COVID-19 and Governor Bullock’s Directive
                 Authorizing Universal Vote-By-Mail Statewide.
          75.    Montana initially reacted to COVID-19 much as other states did. On March 12,

Governor Bullock issued an Executive Order declaring a state of emergency because of the virus,

which he updated the next day in light of the President’s emergency declaration. Executive Order

No. 2-2020, https://bit.ly/34i3O8I; Executive Order No. 3-2020, https://bit.ly/3iZ9pF4. All of the

Governor’s actions in response to COVID-19 have been “directives” implementing these

emergency orders.

          76.    The Governor’s first action was to close public schools and to suspend visitations

to nursing homes through March 27. He also “strongly recommend[ed] … [l]imiting all gatherings,

especially those gatherings of more than 50 people.” Shortly thereafter, he extended public-school

closures, closed on-premises dining and beverage businesses, and lowered the limit on gatherings

to 10 people.

          77.    On March 26, the Governor issued a stay-at-home directive for all Montanans

unless they were engaging in certain essential activities. He also required non-essential businesses

to close, implemented social distancing protocols, and limited non-essential travel.

          78.    A month later, Governor Bullock announced that Montana would begin a phased

reopening. He explained that “[t]here are very few states in the country that can say they have seen

the number of positive cases decline over these past weeks. Montana can say that.… Montana and

its hospitals moved swiftly and thoughtfully to respond to the COVID-19 pandemic and the results

of this effort is demonstrated by a lower incidence of the virus in Montana when compared to our

neighboring states. … [W]e are in the fortuitous position of having a very low viral burden in the

state.”

          79.    The April 22 Directive “establishe[d] guidance applicable to all phases and



                                                  18
         Case 6:20-cv-00066-DLC Document 1 Filed 09/02/20 Page 19 of 34



provides direction for Phase One.” The Governor started Phase One by lifting the stay-at-home

order and by reopening non-essential businesses. He also gave “local school boards the flexibility

to make decisions about the remainder of the academic year.”

       80.     On May 8, Governor Bullock expanded Phase One by reopening “pools at licensed

public accommodations (hotels, motels, bed and breakfast establishments, tourist homes, etc.)” in

addition to gyms, movie theaters, and museums.

       81.     Eleven days later, the Governor ordered that Phase Two would begin. He observed

that Montana’s “efforts have been effective,” and he touted that “Montana now has fewer than two

dozen active cases and one of the lowest per capita rates of infection in the United States.” In a

separate statement, the Governor stated that “[a]s a result of the actions we have taken, we have

among the lowest number of COVID-19 cases in the nation. Montana also has the lowest number

of hospitalizations, per capita, in the nation. We have slowed the spread of this virus and saved

lives. These collective actions have allowed us to get to where we are today – to begin a phased

reopening of the state.”

       82.     Because of this success, the Governor allowed “[a]ll businesses [to] operate,” and

“[r]estaurants, bars, breweries, distilleries and casinos,” “[g]yms, indoor group fitness classes,

pools, and hot tubs” to “increase to 75 percent capacity.” He also opened “[c]oncert halls, bowling

alleys, and other places of assembly,” and eliminated the “24-person cap per [child-care] facility.”

He also increased the permissible group gathering size to 50 people “in circumstances that do not

readily allow for appropriate physical distancing,” but he placed no limit on those events where

distancing is possible.

       83.     On June 25, the Governor permitted “senior and assisted living facilities [to] allow

visitors after giving notice of the recommended safeguards to residents and family members.”



                                                  19
         Case 6:20-cv-00066-DLC Document 1 Filed 09/02/20 Page 20 of 34



       84.     A few weeks later, the Governor issued a state-wide mask directive because

“[r]ecent research suggests that universal use of face coverings in enclosed public spaces would

substantially reduce the spread of COVID-19.”

       85.     As of August 20, Montana has had a cumulative total of 6,072 cases, only 1,549 of

which are active. At least 17 counties are currently reporting cumulative cases in the single digits,

and at least 15 counties are reporting no active cases at all.

       86.     Montana also has had only 89 deaths total. And at just 8 deaths per 100,000 people,

Montana has a lower mortality rate than all but three other states—Alaska, Hawaii, and Wyoming.

       87.     Nevertheless, Governor Bullock issued a new directive on August 6 to dramatically

change Montana’s election procedures less than 90 days before the November general election.

Office of the Gov., Directive Implementing Executive Orders 2-2020 and 3-2020 and Providing

for Measures to Implement the 2020 November General Election Safely (Aug. 6, 2020),

https://bit.ly/30VJuId (“Election Directive”). Foremost, the Election Directive “suspend[s]” the

election code’s explicit prohibition on using universal vote-by-mail procedures for federal

elections (Mont. Code §13-19-104(3)), and allows counties to use that process for the upcoming

general election. Id.

       88.     The Election Directive also creates a confusing patchwork of deadlines. For

counties that do not opt-in to conduct a universal vote-by-mail election, early in-person absentee

voting starts on October 5. For those counties that do opt-in, on the other hand, early in-person

absentee voting starts on October 2 and ballots are mailed “to every qualified” voter on October

9—regardless of whether the voter wants one or whether the voter intends to vote in person.

       89.     To justify all these changes, Governor Bullock stated that it is “unlikely … that

traditional in-person voting will not pose a significant risk to public health and human safety.” But



                                                   20
         Case 6:20-cv-00066-DLC Document 1 Filed 09/02/20 Page 21 of 34



that does not comport with how he has treated every other activity in Montana.

       90.     The Election Directive is also inconsistent with expert opinion on in-person voting.

Recently, Dr. Anthony Fauci, director of the National Institute of Allergy and Infectious Diseases,

said “he believed Americans should be able to safely cast a ballot in-person, so long as they follow

necessary social distancing protocols.” “Fauci compared the safety of casting a ballot in person to

that of an in-person shopping trip to the grocery store in ‘counties and cities that are doing it

correctly.’” “‘They have X’s every six or more feet,’ he added. ‘And it says, “Don’t leave this spot

until the person in front of you left their spot.” And you can do that, if you go and wear a mask, if

you observe the physical distancing, and don’t have a crowded situation, there’s no reason why

you shouldn’t be able to do that.’”

       91.     In fact, even during the height of the pandemic, Wisconsin held in-person elections

successfully while also preserving voters’ safety. On Election Day in Wisconsin, an estimated

413,000 people voted in person. “Experts said a surge [in coronavirus cases] tied to the election

would have appeared in statewide data at the end of April, given the incubation period of the

coronavirus. But, no surge appeared.” And the Center for Disease Control concluded that “[n]o

clear increase in cases, hospitalizations, or deaths was observed after the election.” Another study

from the American Journal of Public Health similarly concluded that in-person voting in

Wisconsin “was a low-risk activity” and that there was “no detectable spike” in COVID-19 cases

resulting from the election.

       92.     What is most jarring about the Governor’s actions, however, is that he is running

for U.S. Senate as a Democrat in the upcoming election, and it is considered one of the most

competitive races this cycle. That means the Governor is unilaterally changing the rules at the last

minute to (in the eyes of his own party) sway the election in his own favor. See supra ¶40.



                                                  21
         Case 6:20-cv-00066-DLC Document 1 Filed 09/02/20 Page 22 of 34



       93.      And he is speaking out of both sides of his mouth. When it comes to elections, he

maintains that COVID-19 is a threat that requires dramatic, last-minute changes that benefit his

party and his electoral chances. Yet for every other activity in Montana, the Governor treats

COVID-19 as a receding issue, takes credit for Montana’s recovery and low incidence rate, and

concedes that life is returning to normal.

       94.      Perhaps the best example of these inconsistencies came the day after he issued the

Election Directive, where—in a bid to convince voters he’s done a good job—Governor Bullock

touted Montana’s success against COVID-19 in his debate against Republican Senatorial candidate

Steve Daines.

       95.      The Governor’s inconsistency, coupled with the Election Directive’s timing amid

a nationwide push by the Democratic Party for the same measures, clearly reveals that the Election

Directive is less about protecting the health of Montanans and more about enhancing the

Governor’s electoral prospects, along with those of his political party.

       IV.      Governor Bullock’s Prior Universal Vote-By-Mail Election Directive
                Facilitated Widespread Problems, Confusion, and Fraud Risks.
       96.      Not only is the Election Directive unnecessary and inconsistent with the Governor’s

other directives dealing with COVID-19, it is destined to lead to the same problems, confusion,

and fraud risks as his prior directive allowing universal vote-by-mail in the primary.

       97.      On March 25, the Governor issued a directive that allowed universal vote-by-mail

for the June primary and all 56 counties conducted their primary that way. There were many

documented problems.

       98.      To start with, conducting a universal vote-by-mail election placed strain on election

officials. The Missoula County Elections Administrator explained: “One of the things that was a

little bit harder with this was that since it was an all mail ballot election, we had a lot of


                                                   22
          Case 6:20-cv-00066-DLC Document 1 Filed 09/02/20 Page 23 of 34



undeliverable ballots.”

         99.    Indeed, there were a substantial number of ballots that were sent to the wrong

address. In Gallatin County, for example, 4,500 of the 67,507 ballots sent were returned as

undeliverable. For its part, Lewis and Clark County had about 1,600 of the 41,000 ballots returned

as undeliverable. Despite these problems, the Secretary of State has instructed counties not to move

voters to the inactive list if their ballot was returned as undeliverable.

         100.   Other issues arose as well. For example, a longtime resident of Yellowstone County

and her husband “found two Republican ballots, one Green Party ballot and no Democratic Party

ballot” when she opened her election envelope. Yellowstone’s County Election Administrator said

he was aware of 100 such envelopes with an incorrect combination of party ballots in his county

alone.

         101.   Finally, fully one third of the 603,936 ballots sent out were never returned, meaning

over 200,000 ballots left election officials’ custody and not only were never voted, but went

entirely unaccounted for.

         V.     The Elections Clause and the Electors Clause of the U.S. Constitution Reserve
                for State Legislatures the Power to Regulate Elections.
         102.   The Elections Clause of the U.S. Constitution states that “[t]he Times, Places, and

Manner of holding Elections for Senators and Representatives, shall be prescribed in each State

by the Legislature thereof.” Art. I, §4, cl. 1 (emphasis added). Likewise, the Electors Clause of the

U.S. Constitution states that “[e]ach State shall appoint, in such Manner as the Legislature thereof

may direct, a Number of Electors” for President.” Art. II, §1, cl. 2 (emphasis added).

         103.   The Legislature is “‘the representative body which ma[kes] the laws of the

people.’” Smiley v. Holm, 285 U.S. 355, 365 (1932). Regulations of congressional and presidential

elections, thus, “must be in accordance with the method which the state has prescribed for


                                                    23
         Case 6:20-cv-00066-DLC Document 1 Filed 09/02/20 Page 24 of 34



legislative enactments.” Id. at 367; see also Ariz. State Legislature v. Ariz. Indep. Redistricting

Comm’n, 135 S. Ct. 2652, 2668 (2015).

        104.   Because the U.S. Constitution reserves for state legislatures the power to set the

time, place, and manner of holding elections for Congress and the President, state executive

officers have no authority to unilaterally exercise that power, much less conflict with existing

legislation.

        105.   Nor could the authority to ignore existing legislation be delegated to an executive

officer. While the Elections Clause “was not adopted to diminish a State’s authority to determine

its own lawmaking processes,” Ariz. State Legislature, 135 S. Ct. at 2677, it does hold states

accountable to their chosen processes when it comes to regulating federal elections, id. at 2668;

Smiley, 285 U.S. at 365.

        106.   In Montana, the Governor cannot exercise legislative power. “The power of the

government of this state is divided into three distinct branches—legislative, executive, and judicial.

No person or persons charged with the exercise of power properly belonging to one branch shall

exercise any power properly belonging to either of the others, except as in this constitution

expressly directed or permitted.” Mont. Const. art. III, §1. “The legislative power is vested in [the]

legislature,” Mont. Const. art. V, §1, and the “executive power is vested in the governor who shall

see that the laws are faithfully executed,” Mont. Const. art. VI, §4. This “separation of powers in

the Montana Constitution is ‘designed to act as a check on an overly ambitious branch of

government.’” MEA-MFT v. McCulloch, 291 P.3d 1075, 1080 (Mont. 2012). As a result, “powers

belonging to one branch may not be exercised by another.” Id.

        107.   Under no reading of the Montana Constitution could an executive order or directive

by the Governor be considered legislation or something that can override existing legislation.



                                                   24
         Case 6:20-cv-00066-DLC Document 1 Filed 09/02/20 Page 25 of 34



“Since a governor is purely an executive officer, his general authority is narrowly limited by the

Constitution.” State ex rel. Bennett v. Bonner, 214 P.2d 747, 752 (Mont. 1950). “There being no

provision of the constitution empowering the governor to make the executive orders in question,”

the Election Directive is an invalid exercise of authority. Id.

       108.    If there were any doubt as to whether the Governor can change the state’s election

laws, the Montana Constitution lays it to rest. It expressly instructs that “[t]he legislature shall

provide by law the requirements for residence, registration, absentee voting, and administration of

elections.” Mont. Const. art. 4, §3 (emphasis added). This provision was meant to “insure the purity

of elections and guard against abuses of the electoral process.” Id. As one member of Montana’s

Constitutional Convention explained:

       This is very broad language which would leave the Legislature the power to pass
       whatever statutes it deems necessary, much as it has in the election laws now, to
       make sure that there are no frauds perpetrated upon the people of Montana in
       elections. It is purposely kept broad to give the Legislature power to keep the
       elections free of fraud.

Mont. Const. Conv. Tr., Vol. III at 450 (emphasis added). Pursuant to this constitutional provision,

the Montana State Legislature has outlined “the mechanics of the election process” in Title 13 of

the Montana Code, see Wheat v. Brown, 85 P.3d 765, 770-71 (Mont. 2004), including its explicit

prohibition on universal vote-by-mail in federal elections in Title 13, Mont. Code §13-19-

104(3)(a).

       109.    Thus, the Election Directive’s attempt to suspend and rewrite Title 13 of the

Montana code is a legal nullity.

       110.    But even if the Legislature could, under the Montana Constitution, give the

Governor carte blanche to override duly enacted election laws, the statutes cited by Governor

Bullock as the source of authority for Election Directive do not do so.



                                                   25
         Case 6:20-cv-00066-DLC Document 1 Filed 09/02/20 Page 26 of 34



       111.    Governor Bullock claims the authority to discount valid legislation from Montana

Code Sections 10-3-104(2)(a) and 10-3-104(2)(c).

       112.    Section 10-3-104(2)(a) authorizes the Governor to “suspend the provisions of any

regulatory statute prescribing the procedures for conduct of state business or orders or rules of any

state agency if the strict compliance with the provisions of any statute, order, or rule would in any

way prevent, hinder, or delay necessary action in coping with the emergency or disaster.”

       113.    The Election Directive does not fall within the scope of §10-3-104(2)(a). It instead

exceeds the statute’s scope in several ways. First, the Election Directive does not fall within the

Governor’s power to suspend statutes to “regulatory statute[s] prescribing the procedure for

conduct of state business.” Mont. Code §10-3-104(2)(a). Election laws are neither a “regulatory

statute” nor a “statute prescribing the procedure for conduct of state business.”

       114.    “Generally, a ‘regulatory statute’ is the result of the exercise of the state’s police

power to enact regulations to promote the public health, morals or safety, and the general well-

being of the community.” See Com. v. CSX Trans., Inc., 639 A.2d 1213, 1214 (Pa. Super. Ct.

1994). That is certainly true in Montana. See, e.g., Mark Ibsen, Inc. v. Caring for Montanans, Inc.,

371 P.3d 446, 455 (Mont. 2016) (using Montana’s Unfair Trade Practices Act as an example of a

“regulatory statute”); State v. Folda, 885 P.2d 426, 428 (Mont. 1994) (using motor-vehicle statutes

as examples of “regulatory statutes”); Oldenburg v. Flathead Cty. By & Through its Bd. of Cty.

Comm’rs, 676 P.2d 778, 778 (Mont. 1984) (using zoning licensing as examples of “regulatory

statutes”); Langen v. Badlands Co-op. State Grazing Dist., 234 P.2d 467, 468 (Mont. 1951) (laws

governing the Montana Grass Conservation Commission are “regulatory statutes”). To that end,

regulatory statutes are “public service laws” and govern the issuing of licenses and the regulation

of business and public utilities to protect and “serve the public more efficiently.” Interstate Transit



                                                   26
          Case 6:20-cv-00066-DLC Document 1 Filed 09/02/20 Page 27 of 34



Co. v. Derr, 228 P. 624, 626 (Mont. 1924); see N. Pac. Ry. Co. v. Bennett, 272 P. 987, 991 (Mont.

1928).

         115.   Election laws are not regulatory statutes. Although some states broadly purport to

permit the governor to suspend any state law, see, e.g., Alaska Code §31-9-13; Md. Code, Pub.

Safety §14-107(d)(1)(i); N.Y. Exec. Law §29-a; Va. Code §44-146.17; see also Utah Code §53-

2a-209 (allowing the governor to suspend any statute except for those establishing felonies),

Montana provides no such power.

         116.   Even if election laws could be classified as “regulatory” statutes, the statutes at

issue here are still not ones “prescribing the procedures for conduct of state business” during an

emergency. In emergencies, Montana law gives the Governor powers, such as Section 10-3-104,

to get rid of roadblocks that slow government responsiveness to a particular crisis “in order to

provide for prompt and timely reaction to an emergency or disaster,” Mont. Code §10-3-101.

Specifically, §10-3-104(a) allows the Governor to cut through red tape by suspending procedures

that would ordinarily and directly slow or delay government action. For example, Governor

Bullock temporarily suspended “hours of service” regulations as applied to “drivers of commercial

motor vehicles while transporting fuel and other fire suppression resources” in an emergency

declaration to combat the North Hills Wildfires. See Office of the Gov., E.O. No. 10-2019,

Executive Order Declaring a State of Energy Emergency to Meet Demand for Aviation Fuel and

Other Fire Suppression Resources (July 28, 2019), https://bit.ly/2Y3Qa53.

         117.   The entire election code is not a “procedure” that functions as an administrative

hurdle over which the state must ordinarily climb in order to act in the interest of public health.

Indeed, the fact that Governor Bullock could not merely suspend the election laws, but also had to

affirmatively rewrite them to create a brand new regime—such as allowing in-person voting and



                                                  27
         Case 6:20-cv-00066-DLC Document 1 Filed 09/02/20 Page 28 of 34



universal vote-by-mail to happen at the same time—is evidence that the elections laws are not a

mere “procedure” covered by the statute.

       118.    Moreover, federal elections are not “state business” under Section 10-3-104(2)(a).

State business refers to the functioning of state government. See, e.g., Mont. Code §2-18-501

(mandating that elected state officials and other state employees be reimbursed for expenses while

“engaged in official state business”); id. §2-17-421 (mandating that state officers and employees

may not be compensated for driving a personal motor vehicle unless “on state business”).

       119.    Second, in order to exercise the limited power granted by Section 10-3-104(2)(a)

to suspend statutes, Governor Bullock must determine that “strict compliance with the provisions

of [the statute] would in any way prevent, hinder, or delay necessary action in coping with the

emergency.” Mont. Code §10-3-104(2)(a). While this language grants the Governor discretion, it

does not grant him a blank check.

       120.    Governor Bullock’s own decisions establish that the November elections will not

“prevent, hinder, or delay necessary action” regarding COVID-19. Under his direction, the state

has almost fully reopened. Montana has been in Phase Two of reopening for three months and by

its own account leads the nation in successful response to COVID-19. See supra ¶¶81-86. And the

Election Directive provides that in-person voting will still occur, and it provides measures for “safe

registration and voting” in the election, which undermines the Governor’s rationale for universal

by-mail voting.

       121.    Governor Bullock’s conclusory assertion that strict compliance with existing

election laws in November would hinder mitigation of COVID-19 was arbitrary and capricious.

The Election Directive contains a boilerplate statement that “reliance on typical election

procedures for the general election would prevent, hinder, or delay necessary action in coping with



                                                   28
         Case 6:20-cv-00066-DLC Document 1 Filed 09/02/20 Page 29 of 34



the emergency,” but it does not state or even intimate that any election laws—save those that

pertain to in-person voting—threaten to spread COVID-19. Even still, the fact that the Governor

allows in-person voting to continue contradicts the very notion that it cannot be done safely and

effectively. And as the Election Directive acknowledges, Montana already has a system set up for

people to vote by mail. Voters must simply submit an application in order to receive an absentee

ballot. Mont. Code §13-13-201.

        122.   To the extent that Governor Bullock has determined that the ordinary process of

applying for vote-by-mail ballots would cause people to act in a way that hindered the mitigation

of the heath crisis, he could have ordered that vote-by-mail applications (not ballots) be sent to all

registered voters without suspending any statute.

        123.   Governor Bullock’s claims of authority under Section 10-3-104(2)(c) to nullify

valid legislation are even weaker. Section 10-3-104(2)(c) suffers from all of the defects of Section

10-3-104(2)(a), and in addition doesn’t even purport to give the Governor power to suspend any

laws.

        124.   Finally, the statutory provisions the Governor relies on allow the Governor to

suspend state statutes, not the state Constitution. Because the Montana Constitution

unambiguously instructs that “[t]he legislature shall provide by law the requirements for residence,

registration, absentee voting, and administration of elections,” Mont. Const. art. 4, §3 (emphasis

added), Sections 10-3-104(2)(a) and (2)(c) should not be read to allow the Governor to suspend

election-integrity measures. State v. Dixon, 998 P.2d 544, 546-47 (Mont. 2000) (“It is the duty of

courts, if possible, to construe statutes in a manner that avoids unconstitutional interpretation.”).

        125.   The Legislature cannot give the Governor the power to frustrate its constitutional

mandate. Indeed, the Supreme Court has never held “that a state legislature may prescribe



                                                    29
         Case 6:20-cv-00066-DLC Document 1 Filed 09/02/20 Page 30 of 34



regulations on the time, place, and manner of holding federal elections in defiance of provisions

of the State’s constitution.” Ariz. State Legislature, 135 S. Ct. at 2673.

       126.    In sum, the Elections Clause and the Electors Clause both vest the state Legislature

with the power to legislate the manner of elections and the selection of electors; that power cannot

be delegated in blanket fashion. But in any event, none of the statutes cited by the Election

Directive purports to delegate to the Governor the power to legislate.

       VI.     The Fourteenth Amendment to the U.S. Constitution Prohibits Practices that
               Promote Fraud and Dilute Valid Votes.
       127.    The Fourteenth Amendment of the U.S. Constitution protects the “the right of all

qualified citizens to vote, in state as well as in federal elections.” Reynolds v. Sims, 77 U.S. 533,

554 (1964). “Obviously included within the right to [vote], secured by the Constitution, is the right

of qualified voters within a state to cast their ballots and have them counted.” United States v.

Classic, 313 U.S. 299, 315 (1941). “[T]he right to have the vote counted” means counted “at full

value without dilution or discount.” Reynolds, 377 U.S. at 555 n.29 (quoting South v. Peters, 339

U.S. 276, 279 (1950) (Douglas, J., dissenting)).

       128.    Both direct denials and practices that otherwise promote fraud and dilute the

effectiveness of individual votes, thus, can violate the Fourteenth Amendment. See id. at 555

(“[T]he right of suffrage can be denied by a debasement or dilution of the weight of a citizen’s

vote just as effectively as by wholly prohibiting the free exercise of the franchise.”).

       129.    “Every voter in a federal … election, whether he votes for a candidate with little

chance of winning or for one with little chance of losing, has a right under the Constitution to have

his vote fairly counted, without its being distorted by fraudulently cast votes.” Anderson v. United

States, 417 U.S. 211, 227 (1974); see also Baker v. Carr, 369 U.S. 186, 208 (1962).

       130.    Fraudulent votes “debase[]” and “dilute” the weight of each validly cast vote. See


                                                   30
         Case 6:20-cv-00066-DLC Document 1 Filed 09/02/20 Page 31 of 34



Anderson, 417 U.S. at 227. When it comes to “‘dilut[ing] the influence of honest votes in an

election,’” whether the dilution is “‘in greater or less degree is immaterial’”; it is a violation of the

Fourteenth Amendment. Id. at 226.

        131.     The Fourteenth Amendment does not tolerate actions such as those in the Election

Directive because automatically sending ballots (as opposed to applications for ballots) to all

persons (or rather, to all names) registered to vote makes fraud and other forms of illegal voting

inevitable. See supra Section I.

        132.     Ample evidence from Nevada, New Jersey, and other jurisdictions demonstrates

that voter fraud—or even inadvertent double voting or non-fraudulent illegal voting—is

guaranteed when hundreds of thousands of ballots are indiscriminately distributed, regardless of

whether a real, eligible, present, or desiring person exists to receive them. This is especially true

where, as here, counties will mail ballots to addresses where they know the voter doesn’t live there.

See supra ¶99.

        133.     When citizens are denied the right to vote in this way, the validity of the electoral

process crumbles. Voters lose their constitutional rights. Candidates are injured by invalid election

returns. And parties must divert time and resources to educate voters, get out of the vote, and

encourage voters not to lose their faith in the system.

                                        CAUSES OF ACTION

                                             COUNT I
                        Violation of the Elections Clause (42 U.S.C. § 1983)

        134.     Plaintiffs incorporate all their prior allegations.

        135.     The Election Directive changes the time, place, and manner in which Montanans

will participate in the November 3, 2020 congressional election.

        136.     Defendants are not “the Legislature,” and therefore have no power under the


                                                     31
          Case 6:20-cv-00066-DLC Document 1 Filed 09/02/20 Page 32 of 34



Elections Clause to determine the time, place, or manner of congressional elections. See U.S.

Const. art. I, §4.

         137.   The Legislature could not, and did not, delegate to the Governor the power to

suspend and re-write the state’s election laws.

         138.   Even on its own terms, Section 10-3-104(2) does not authorize the actions taken in

the Election Directive.

         139.   The Election Directive thus violates the Elections Clause of the U.S. Constitution.

         140.   Defendants have acted and will continue to act under color of state law to violate

the Elections Clause.

         141.   Plaintiffs have no adequate remedy at law and will suffer serious and irreparable

harm to their constitutional rights unless Defendants are enjoined from implementing and

enforcing the Election Directive.

                                            COUNT II
                        Violation of the Electors Clause (42 U.S.C. § 1983)

         142.   Plaintiffs incorporate all their prior allegations.

         143.   The Election Directive changes the manner in which Montana will appoint electors

during the November 3, 2020 presidential election.

         144.   Defendants are not “the Legislature,” and therefore have no power under the

Electors Clause to determine the manner in which Montanans will appoint electors. See U.S. Const.

art. II, §1.

         145.   The Legislature could not, and did not, delegate to the Governor the power to

suspend or alter the state’s election laws.

         146.   Even on its own terms, Section 10-3-104(2) does not authorize the actions taken in

the Election Directive.


                                                    32
         Case 6:20-cv-00066-DLC Document 1 Filed 09/02/20 Page 33 of 34



       147.     The Election Directive thus violates the Electors Clause of the U.S. Constitution.

       148.     Defendants have acted and will continue to act under color of state law to violate

the Electors Clause.

       149.     Plaintiffs have no adequate remedy at law and will suffer serious and irreparable

harm to their constitutional rights unless Defendants are enjoined from implementing and

enforcing the Election Directive.

                                           COUNT III
                        Violation of the Right to Vote (42 U.S.C. § 1983)

       150.     Plaintiffs incorporate all their prior allegations.

       151.     The Election Directive, which upends validly enacted election law and requires

automatic mailing of ballots to all registered voters makes voter fraud and other ineligible voting

inevitable.

       152.     Dilution of honest votes, to any degree, by the casting of fraudulent or illegitimate

votes violates the right to vote. Reynolds, 377 U.S. at 555; Anderson, 417 U.S. at 226-27; Baker,

369 U.S. at 208.

       153.     Defendants’ new, unauthorized voting system facilitates fraud and other

illegitimate voting practices, and therefore violates the Fourteenth Amendment to the U.S.

Constitution.

       154.     Defendants have acted and will continue to act under color of state law to violate

the Fourteenth Amendment.

       155.     Plaintiffs have no adequate remedy at law and will suffer serious and irreparable

harm to their constitutional rights unless Defendants are enjoined from implementing and

enforcing the Election Directive.

       WHEREFORE, Plaintiffs ask this Court to enter judgment in their favor and provide the


                                                    33
         Case 6:20-cv-00066-DLC Document 1 Filed 09/02/20 Page 34 of 34



following relief:

   a. A declaratory judgment that the Election Directive violates the Elections Clause, the

       Electors Clause, and the Fourteenth Amendment.

   b. A permanent injunction prohibiting Defendants from implementing and enforcing the

       Election Directive;

   c. A temporary restraining order and preliminary injunction granting the relief specified

       above during the pendency of this action;

   d. Plaintiffs’ reasonable costs and expenses, including attorneys’ fees; and

   e. All other preliminary and permanent relief that Plaintiffs are entitled to, and that the

       Court deems just and proper.



Dated: September 2, 2020                                Respectfully submitted,


                                                         /s/ James Brown
                                                        James Brown (MT No. 8916)
                                                        THE JAMES BROWN LAW OFFICE, PLLC
                                                        30 South Ewing Street, Suite 100
                                                        Helena, Montana 59601
                                                        Ph.: (406) 925-1745
                                                        Email: jim@thunderdomelaw.com

                                                        Thomas R. McCarthy*
                                                        Tyler R. Green*
                                                        Bryan Weir*
                                                        Cameron T. Norris*
                                                        CONSOVOY MCCARTHY PLLC
                                                        1600 Wilson Boulevard, Suite 700
                                                        Arlington, VA 22209
                                                        Ph.: (703) 243-9423
                                                        Email: tom@consovoymccarthy.com

                                                        * Motion for admission
                                                        pro hac vice forthcoming



                                                   34
